Exhibit 10.1

Form of Executive Retention Letter

[DATE]

[NAME]

Re: Executive Retention Award

Dear [NAME]:

This “Retention Award Letter” confirms the agreement between you (the
“Participant”) and QEP Resources, Inc. (the “Company”) regarding a new retention
award opportunity that is being offered to you. This Retention Award Letter
offers you a supplemental benefit that is in addition to (i) the Severance
Benefits (as defined in the Participation Letter) that may become payable to you
pursuant to that certain Participation Letter dated as of February 26, 2018 and
entered into between you and the Company (the “Participation Letter”) and
(ii) the retention bonus opportunity previously provided to you under that
certain Executive Retention Bonus letter dated as of [                ] and
entered into between you and the Company (the “2018 Retention Letter”).

By signing below and returning this Retention Award Letter to
[                ], which must be done within 15 days of the date of this
Retention Award Letter written above, you acknowledge and agree to all of the
terms and conditions set forth herein and confirm that you irrevocably and
voluntarily agree to those terms.

Subject to the foregoing, you and the Company (hereinafter referred to as the
“parties”) hereby agree as follows:

1) Restricted Stock Award. Subject to your continued employment with the
Company, you will receive a one-time special restricted stock award (the “RS
Award”) having a dollar value as of the date of grant equal to
[                ]1. The number of shares subject to the RS Award will be
determined based on the Company’s stock price at the time of grant in accordance
with the Company’s customary practice. The RS Award will be granted on March 1,
2019 and will vest in a single installment on July 1, 2020, subject to your
continued employment with the Company on the vesting date. The RS Award will be
granted pursuant to, and will be subject to all of the terms and conditions of,
the Company’s standard award agreement form and the Company’s 2018 Long-Term
Incentive Plan.

2)    Retention Bonus. In addition to the RS Award, the Company is offering you
a one-time special cash retention bonus in an amount equal to
[                ]2 (the “Retention Bonus”). The Retention Bonus will be paid in
two installments. The first installment, representing 50% of the Retention Bonus
(i.e., [                ]3), is subject to your continued employment with the
Company through August 1, 2019 (the “First Retention Date”) and shall be paid in
a lump sum within 15 days after the First Retention Date. The second
installment, representing 50% of the Retention Bonus (i.e.,
[                ]4), is subject to your continued employment with the Company
through December 31, 2019 (the “Second Retention Date”) and shall be paid in a
lump sum within 15 days after the Second Retention Date.

 

 

 

 

1 

RS Awards for Mr. Woosley and Ms. Ley will be $250,000 and $200,000,
respectively.

2 

Retention Bonus amounts for Mr. Woosley and Ms. Ley will be $250,000 and
$200,000, respectively.

3 

Installment payments for Mr. Woosley and Ms. Ley will be $125,000 and $100,000,
respectively.

4 

See FN 3.



--------------------------------------------------------------------------------

3) Involuntary and Constructive Termination. Notwithstanding the requirements
set forth in Section 1 and 2 above that you remain employed with the company
through the applicable vesting and retention dates, if your employment is
terminated by the Company without Cause (as defined in the Participation Letter)
(and other than due to your death or Disability (as defined in the Participation
Letter)) or you resign your employment for Good Reason (as defined in the
Participation Letter), in either case prior to the applicable retention or
vesting date and you satisfy the requirements set forth in subclauses (i)-(iv)
of Section 1 of the Participation Letter (i.e., you execute and do not revoke a
release of claims, return all Company property, comply with restrictive
covenants and promptly resign all officer and director positions), then (i) a
pro-rated amount of the Retention Bonus (which will be based on the number of
months (rounded up to the nearest whole month) you remained employed following
March 1, 2019) (the “Pro-Rated Retention Bonus”) will be paid to you within 30
days after the date you sign the Release (as defined in the Participation
Letter) (for example, if such termination occurs during May 2019, you will be
eligible to receive 3/10ths of the Retention Bonus or if such termination occurs
during October 2019, you will be eligible to receive 8/10ths of the Retention
Bonus less the amount paid for the first installment), and (ii) the RS Award
will vest in full.

4) Change in Control (“CIC”). In the event your employment with the Company
terminates upon or following a CIC (as defined in the QEP Resources, Inc.
Executive Severance Compensation Plan – CIC (the “CIC Plan”), but prior to the
Retention Date in circumstances where you are entitled to receive benefits under
the CIC Plan (“CIC Plan Benefits”), you will receive the Pro-Rated Retention
Bonus in addition to such CIC Benefits.

5) Entire Agreement. This Retention Award Letter, together with the
Participation Letter, represents the entire agreement between you and the
Company with respect to the subject matter herein and it supersedes any other
promises, warranties or representations with regard to this subject matter.

6) Section 409A. The intent of the parties is that the payments and benefits
under this Retention Award Letter comply with or be exempt from Section 409A of
the Internal Revenue Code of 1986, as amended, and the regulations and guidance
promulgated thereunder (collectively, “Section 409A”) and, accordingly, to the
maximum extent permitted, this Retention Award Letter shall be interpreted to be
in compliance therewith. Notwithstanding anything in this Retention Award Letter
to the contrary, any compensation or benefits payable under this Retention Award
Letter that is considered nonqualified deferred compensation under Section 409A
and is designated under this Retention Award Letter as payable upon
Participant’s termination of employment shall be payable only upon Participant’s
“separation from service” with the Company within the meaning of Section 409A (a
“Separation from Service”). In addition, notwithstanding anything in this
Retention Award Letter to the contrary, if Participant is deemed by the Company
at the time of Participant’s Separation from Service to be a “specified
employee” for purposes of Section 409A, to the extent delayed commencement of
any portion of the benefits to which Participant is entitled under this
Retention Award Letter is required in order to avoid a prohibited distribution
under Section 409A, such portion of Participant’s benefits shall not be provided
to Participant prior to the earlier of (i) the expiration of the six-month
period measured from the date of Participant’s Separation from Service with the
Company or (ii) the date of Participant’s death. Upon the first business day
following the expiration of the applicable Section 409A period, all payments
deferred pursuant to the preceding sentence shall be paid in a lump sum to
Participant (or Participant’s estate or beneficiaries), and any remaining
payments due to Participant under this Retention Award Letter shall be paid as
otherwise provided herein.



--------------------------------------------------------------------------------

7) Governing Law; Arbitration. The validity, interpretation, construction and
performance of this Retention Award Letter shall in all respects be governed by
the laws of Colorado without reference to principles of conflict of law, except
to the extent pre-empted by Federal law. The parties agree that any controversy,
claim or dispute arising out of or relating to this Retention Award Letter that
the parties cannot resolve through negotiation shall be settled solely and
exclusively by a binding arbitration process administered by the American
Arbitration Association (“AAA”) in Denver Colorado. Such arbitration shall be
conducted in accordance with the AAA’s then-existing Employment Arbitration
Rules. Each party shall bear its own attorney’s fees and expenses and one-half
of the fees and expenses of the arbitration; provided, that the arbitrator shall
have the authority to apportion the costs of arbitration and to render an award
including reasonable attorneys’ fees, as and to the extent the arbitrator deems
appropriate under the circumstances. The arbitrator’s decisions and awards will
be rendered in a reasoned written opinion, and the parties agree to abide by all
such decisions and awards. Such decisions and awards rendered by the arbitrator
shall be final and conclusive and may be entered in any court having
jurisdiction.

8) Miscellaneous. All payments to the Participant in accordance with the
provisions of the Plan shall be subject to applicable withholding of local,
state, Federal and foreign taxes, as determined in the sole discretion of the
Company. Except as expressly set forth herein, your employment relationship with
the Company remains at will, meaning that either you or the Company may
terminate your employment at any time, with or without cause or advance notice.
Nothing in this letter is intended to or should be construed to contradict,
modify or alter your employment relationship with the Company. The Company’s
obligation to make the payments provided for under this Retention Award Letter
and otherwise to perform its obligations hereunder shall not be affected by any
set-off, counterclaim, recoupment, defense or other claim, right or action which
the Company may have against a Participant. Each of the Retention Bonus and the
RS Award is a special payment to you and will not be taken into account in
computing the amount of salary or compensation for purposes of determining any
bonus, incentive, severance, notice, redundancy, pension, retirement, death or
other benefit under any benefit plan or compensation arrangement of the Company,
except as expressly required by the terms of such other plan or arrangement. By
accepting this letter, you hereby agree that this letter may only be amended or
modified by a written instrument signed by you and a duly authorized
representative of the Company. This Retention Award Letter shall bind any
successor of the Company, its assets or its businesses (whether direct or
indirect, by purchase, merger, consolidation, separation or otherwise), in the
same manner and to the same extent that the Company would be obligated under
this Retention Award Letter if no succession had taken place.

Thank you for your hard work and contributions to the Company.

 

QEP RESOURCES, INC. By:       [NAME/TITLE]

ACCEPTED AND AGREED TO this          day of [                    ].

 

By:       [NAME]